Citation Nr: 0737442	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO. 05-10 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
Hepatitis C.

3. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
Hypertension.

4. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

5. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis of the right knee.

6. Entitlement to service connection pseudofolliculitis, 
claimed as a skin condition of the face.



7. Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which denied the benefits 
sought on appeal. 

The issues of entitlement to service connection for 
pseudofollicuitis, entitlement to service connection for 
erectile dysfunction, and entitlement to service connection 
for post traumatic stress disorder (PTSD) are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1. The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

2. The April 2002 rating decision denying the claim for 
entitlement to service connection for Hepatitis C is final.

3. The evidence associated with the claims file subsequent to 
the April 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
Hepatitis C and does not raise a reasonable possibility of 
substantiating the claim.

4. The April 2002 rating decision denying the claim for 
entitlement to service connection for hypertension is final.

5. The evidence associated with the claims file subsequent to 
the April 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
hypertension and does not raise a reasonable possibility of 
substantiating the claim.

6. The December 2002 rating decision denying the claim for 
entitlement to service connection for post traumatic stress 
disorder is final.

7. The evidence associated with the claims file subsequent to 
the December 2002 Board decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for post traumatic stress 
disorder.

8. The April 2002 rating decision denying the claim for 
entitlement to service connection for arthritis of the right 
knee is final.

9. The evidence associated with the claims file subsequent to 
the April 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
arthritis of the right knee and does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

2. Evidence received since the final April 2002 determination 
denying the veteran's claim of entitlement to service 
connection for Hepatitis C is not new and material, and the 
veteran's claim for that benefit is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2007).

3. Evidence received since the final April 2002 determination 
denying the veteran's claim of entitlement to service 
connection for hypertension is not new and material, and the 
veteran's claim for that benefit is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2007).

4. Evidence received since the final December 2002 Board 
decision which denied the veteran's claim for service 
connection for PTSD is new and material, and the veteran's 
claim for that benefit is reopened. 38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2007).

5. Evidence received since the final April 2002 determination 
denying the veteran's claim of entitlement to service 
connection for arthritis of the right knee is not new and 
material, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2003 
and February 2004. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. Additionally, a January 2007 supplemental statement of 
case informed the veteran of how the RO assigns disability 
ratings and effective dates if a claim for service connection 
is granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded VA examinations. See Charles v. 
Principi, 16 Vet. App. 370 (2002) ((Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claims

Entitlement to an increased evaluation for tinnitus

The RO granted service connection for tinnitus in a March 
2004 rating decision. At that time a 10 percent evaluation 
was assigned under 38 C.F.R. § 4.87, Diagnostic Code 6260. 
The veteran appealed the initial rating and seeks an 
increased evaluation for tinnitus. The RO denied the 
veteran's request because under Diagnostic Code 6260, a 10 
percent evaluation is the maximum schedular evaluation and 
there is no provision for the assignment of a separate 10 
percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus. VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision. In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral. Subsequently, the stay of adjudication of tinnitus 
rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. §4.87, Diagnostic Code 6260. As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, the provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter. Manning 
v. Principi, 16 Vet. App. 534, 542-543 (2002).


New and Material Evidence - Hepatitis C/ 
Hypertension/Arthritis of the Right Knee

The veteran is seeking service connection for Hepatitis C, 
hypertension, and arthritis of the right knee. A claim for 
service connection for Hepatitis C, hypertension, and 
arthritis of the right knee was previously considered and 
denied by the RO in a rating decision dated in April 2002. 
The veteran did not perfect a timely appeal and as such, the 
April 2002 decision represents a final decision. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103. 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in December 2003.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the April 2002 rating decision that denied 
service connection for a Hepatitis C, hypertension, and 
arthritis of the right knee, the evidence of record consisted 
of service medical records, VA outpatient treatment records, 
statements from private physicians, and lay statements. 
Subsequently, private medical records, buddy statements, lay 
statements from the veteran, and VA outpatient treatment 
records have been associated with the claims file. The 
evidence submitted subsequent to the April 2002 rating 
decision is new, in that it was not previously of record. 
However, the newly submitted evidence is not material.

Initially, the claims for Hepatitis C, hypertension, and 
arthritis of the right knee were denied in the April 2002 
rating decision as there was no evidence of any these 
disabilities during service. A rating decision dated in 
January 2004 confirmed the denial. Although the evidence 
submitted since the final April 2002 decision demonstrates 
treatment and diagnoses of Hepatitis C, hypertension, and 
arthritis of the right knee, none of the records provides 
evidence suggesting the presence of Hepatitis C, 
hypertension, and arthritis of the right knee during service 
or relating the current Hepatitis C, hypertension, and 
arthritis of the right knee to service. Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992). (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).

Thus, the additional evidence received since the April 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claims, nor does it raise a 
reasonable possibility of substantiating the claims. 
Accordingly, the Board finds that the claims for service 
connection for Hepatitis C, hypertension, and arthritis of 
the right knee are not reopened.




New and Material Evidence - Post Traumatic Stress Disorder

The veteran seeks to reopen his claim for entitlement to 
service connection for PTSD. A claim for service connection 
for PTSD was previously considered and denied by the RO in 
December 2002. The veteran failed to timely appeal this 
decision, and as such, the December 2002 Board decision is 
final. 38 U.S.C.A. 
§§ 7252, 7266; 38 C.F.R. § 20.1100. In a June 2004 rating 
decision, the RO reopened and then denied the veteran's claim 
for service connection for PTSD.

The general law as to the reopening of claims by the 
submission of new and material evidence is summarized above. 
As to VA's obligation to advise the veteran of what evidence 
would substantiate his petition to reopen his previously 
denied claim, such action was accomplished by way of a letter 
from the Appeals Management Center to the veteran dated in 
February 2004. Kent, supra.

At the time of the December 2002 Board decision the evidence 
of record consisted of service medical records, VA outpatient 
treatment records, lay statements and a VA examination. 
Subsequently, VA medical records which indicate a diagnosis 
of PTSD, private medical records, additional stressor 
verification evidence, and additional VA outpatient treatment 
records have been associated with the claims file.

The evidence submitted subsequent to the December 2002 rating 
decision is new, in that it was not previously of record, and 
is also material. In December 2002, the claim was denied as 
there was no clear and current diagnosis of PTSD consistent 
with the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994)(DSM-
IV). The additional evidence is "material" because a December 
2003 VA examination reflects a diagnosis of PTSD consistent 
with DSM-IV. Additionally, the evidence submitted concerns 
the element of corroboration of the in-service stressor. 
These records therefore relate to the unestablished elements 
of a current disability and corroboration of a stressor.

The additional evidence received since the December 2002 
Board decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. Accordingly, the Board finds 
that the claim for service connection for PTSD is reopened. 

Having reopened the claim, the PTSD claim is addressed in the 
REMAND section which follows below.


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for Hepatitis C is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for hypertension is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for arthritis of the right knee is denied.


REMAND

With respect to the veteran's claim for service connection 
for PTSD, further development is necessary with respect to 
the stressful incident the veteran reports he was exposed to 
while in-service. In a statement dated in September 2004, the 
veteran related that while in his barracks, he watched a bunk 
mate choke to death in his arms and he provided the name of 
the individual, a fellow solider named L.V.  However, the RO 
does not appear to have attempted to verify the circumstances 
surrounding that individual's death.

The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991). In the present case, as 
the veteran has a claim for service connection for erectile 
dysfunction pending, the Board cannot proceed with the 
erectile dysfunction claim until there has been final 
adjudication of the veteran's claim for entitlement to 
service connection for PTSD, as the veteran contends that 
PTSD is the cause of his erectile dysfunction. The veteran is 
advised, however, that such is a medical determination and he 
should submit competent medical evidence in support of this 
assertion, pending review of the claim by the RO/AMC. Thus, 
adjudication of the erectile dysfunction claim will be held 
in abeyance pending further development and adjudication of 
the veteran's claim of entitlement to service connection for 
PTSD. 

In regard to the veteran's claim for service connection for 
pseudofollicutis, the veteran's enlistment examination in 
August 1982 indicated a diagnosis of pseudofolliculitis and 
that the veteran was unable to shave.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111. A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service. The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition. See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder. In that case 38 U.S.C.A. § 1153 applies and 
the burden falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease." 38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 
1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service. A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government. See, 
e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that pseudofolliculitis pre-
existed the appellant's entry into active military service in 
August 1982. The RO did not determine whether or not the 
claimed pseudofolliculitis shown on the appellant's January 
2004 VA examination is related to such a pre-existing 
condition. The RO also has not determined whether, if that 
condition did pre-exist service, there is clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition.

The RO never obtained a medical opinion on these questions. 
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Readjudication 
on remand should reflect consideration of this theory.

Accordingly, the case is REMANDED for the following action:

1.	The RO should once again request from 
the veteran a comprehensive statement 
concerning as much detail as possible 
regarding the alleged in-service 
stressor, as well as any competent 
medical evidence (i.e., a medical 
professional's opinion) to support his 
contention that erectile dysfunction is 
linked to PTSD. The veteran should be 
asked to provide specific details of the 
claimed stressful event during service 
such as the dates, location and a 
detailed description of events. The 
veteran has already provided the name of 
the individual involved, a fellow 
solider named L.V., whose identity is 
otherwise specified in the veteran's 
claims folder. The veteran should be as 
specific as possible and if a specific 
date cannot be recalled, the veteran 
should attempt to narrow the date frame 
to a three-month period of time. The 
veteran is advised that this information 
is vitally necessary to obtain 
supportive evidence of the stressful 
event and that he must be as specific as 
possible because without such detail an 
adequate search for verifying 
information cannot be conducted.

2.	With this information, the RO should 
review the file and prepare a summary of 
the claimed stressor. This summary 
should be prepared whether or not the 
veteran provides an additional 
statement, as requested above. The RO 
should then attempt to verify the 
stressful incidents and request that the 
National Personnel Records Center (NPRC) 
and U.S. Armed Services Center for 
Research of Unit Records (JSRRC) provide 
any information that might corroborate 
the veteran's alleged stressor. 

3.	After the development requested has been 
completed, the RO should determine 
whether any stressor has been 
established by the record. If a stressor 
has been verified, the RO should afford 
the veteran a psychiatric examination to 
determine whether the veteran's 
diagnosis of PTSD is related to the 
stressful incident verified by the 
evidence of record.

4.	The RO should arrange for a review of 
the appellant's claims file by a 
dermatologist in order to determine the 
nature, onset date and etiology of 
pseudofolliculitis. The reviewing doctor 
should consider the information in the 
claims file to provide an opinion as to 
the diagnosis and etiology of 
pseudofolliculitis. The reviewer should 
offer an opinion as to the medical 
probabilities that any current 
pseudofolliculitis is attributable to 
the veteran's military service. If the 
examiner concludes that an examination 
is necessary, it should be scheduled.

5.	When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

6.	The Board takes this opportunity to 
advise the veteran that the conduct of 
the efforts as directed in this remand, 
as well as any other development 
directed by the RO, is necessary for a 
comprehensive and correct adjudication 
of his claims. 38 C.F.R. § 3.655(b). The 
veteran's cooperation in the RO's 
efforts is both critical and 
appreciated. However, the veteran is 
further advised that his failure to 
cooperate fully with the RO's efforts, 
to include reporting for any scheduled 
examinations without good cause may 
result in the claims being considered on 
the evidence now of record or denied.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


